Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with a Preliminary Amendment filed on February 16, 2021, the abstract and the specification were amended.  
Claims 1-6 are currently pending, of which claims 1 and 6 are independent claims. 

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 02/16/2021 have been considered by the examiner.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Garvey on April 21, 2022.  Support may be found, at least, on paragraphs [0046]-[0052] and [0107] of the specification, as published.
Claims 1-6 have been amended as follows: 
IN THE CLAIMS
1.	(Currently Amended)	A ventilation and air conditioning system, comprising: 
an air conditioner configured to cool air in an air 5conditioning room; 
a plurality of transfer air fans that are installed for a plurality of rooms in one-to-one correspondence and each deliver the air in the air conditioning room to a corresponding one of the plurality of rooms, the plurality of rooms being independent of the air conditioning room; 
a system controller configured to control the plurality of transfer air fans and the air conditioner; 
a plurality of room temperature sensors that are installed for the plurality of rooms in one-to-one correspondence, each obtain a temperature in a corresponding one of the plurality of rooms, and transmit the temperature to the system controller; 
a plurality of room humidity sensors that are installed for the plurality of rooms in one-to-one correspondence, each obtain humidity in a corresponding one of the plurality of rooms, and transmit the humidity to the system controller; and 
an air conditioning room temperature sensor configured to obtain a temperature of the air in the air conditioning room and transmits the temperature of the air to the system controller, 
wherein the system controller includes: 
a dew point temperature calculator configured to calculate a dew point temperature in each of the plurality of rooms on the basis of the temperature received from each of the plurality of room temperature sensors that corresponds to each of the plurality of rooms and the humidity received from one of the plurality of room humidity sensors that corresponds to each of the plurality of rooms 
a condensation determiner controller configured to determine, on the basis of the dew point temperature in each of the plurality of rooms that has been calculated by the dew point temperature calculator and the temperature in the air conditioning room that has been received from the air conditioning room temperature sensor, whether or not condensation is to occur in  one or more of the plurality of rooms when the air in the air conditioning room is delivered to the  one or more of the plurality of rooms; and 
a fan airflow controller configured to control, according to a result of the determination of the condensation determiner controller for each of the plurality of rooms, an airflow of one of the plurality of transfer air fans that corresponds to the room.

2.	(Currently Amended)	The ventilation and air conditioning system according to claim 1, wherein the system controller further includes: 
a room target temperature obtainer controller configured to obtain a plurality of room target temperatures set one for each of the plurality of rooms; and 
an air conditioning room temperature controller configured to control the temperature in the air conditioning room via the air conditioner to make the temperature in the air conditioning room lower than or equal to a lowest room target temperature among the plurality of room target temperatures obtained by the room target temperature obtainer controller, and for each of the plurality of rooms, the fan airflow controller determines the airflow of one of the plurality of transfer air fans that corresponds to the room, on the basis of a corresponding one of the plurality of room target temperatures for the room that has been obtained by the room target temperature obtainer controller, the temperature in the room that has been received from a corresponding one of the plurality of room temperature sensors, the temperature in the air conditioning room that has been controlled by the air conditioning room temperature controller, and the result of the determination of the condensation determiner controller for the room.  

3.	(Currently Amended)	The ventilation and air conditioning system according to claim 2, wherein for a room among the plurality of rooms that has been determined by the condensation determiner controller as a room in which the condensation is not to occur, the fan airflow controller controls one of the plurality of transfer air fans that corresponds to the room, to cause the transfer air fan to operate at a reaching airflow rate for causing the temperature in the room to reach a corresponding one of the plurality of room target temperatures for the room, and for a room among the plurality of rooms that has been determined by the condensation determiner controller as a room in which the condensation is to occur, the fan airflow controller controls one of the plurality of transfer air fans that corresponds to the room, to cause the transfer air fan to operate at a condensation-reducing airflow rate less than the reaching airflow rate.  

4. 	(Currently Amended)	The ventilation and air conditioning system according to claim 2, further comprising: 
supply air fans that are installed for the plurality of rooms in one-to-one correspondence and each deliver air in a corresponding one of the plurality of rooms to the air conditioning room, 
wherein for a room among the plurality of rooms that has been determined by the condensation determiner controller as a room in which the condensation is not to occur, the fan airflow controller controls one of the plurality of transfer air fans and one of the supply air fans that correspond to the room, to cause each of the transfer air fan and the supply air fan to operate at a reaching airflow rate for causing the temperature in the room to reach a corresponding one of the plurality of room target temperatures for the room, and for a room among the plurality of rooms that has been determined by the condensation determiner controller as a room in which the condensation is to occur, the fan airflow controller controls one of the plurality of transfer air fans that corresponds to the room, to cause the transfer air fan to operate at a condensation-reducing airflow rate less than the reaching airflow rate, and controls one of the supply air fans that corresponds to the room, to cause the supply air fan to operate at an airflow rate greater than the condensation-reducing airflow rate.  

5.	(Currently Amended) The ventilation and air conditioning system according to claim 2, further comprising: 
supply air fans that are installed for the plurality of rooms in one-to-one correspondence and each deliver air in a corresponding one of the plurality of rooms to the air conditioning room, 
wherein for a room among the plurality of rooms that has been determined by the condensation determiner controller as a room in which the condensation is not to occur, the fan airflow controller controls one of the plurality of transfer air fans and one of the supply air fans that correspond to the room, to cause each of the transfer air fan and the supply air fan to operate at a reaching airflow rate for causing the temperature in the room to reach a corresponding one of the plurality of room target temperatures for the room, and for a room among the plurality of rooms that has been determined by the condensation determiner controller as a room in which the condensation is to occur, the fan airflow controller controls one of the plurality of transfer air fans that corresponds to the room, to cause the transfer air fan to operate at the reaching airflow rate, and controls one of the supply air fans that corresponds to the room, to cause the supply air fan to operate at an airflow rate greater than the reaching airflow rate.  

(Currently Amended) A ventilation and air conditioning system, comprising: an air conditioner configured to control air-conditioning in an air conditioning room; a plurality of transfer air fans that are installed for a plurality of rooms in one-to-one correspondence and each deliver 20air in the air conditioning room to a corresponding one of the plurality of rooms, the plurality of rooms being independent of the air conditioning room; 
a plurality of supply air fans that are installed for the plurality of rooms in one-to-one correspondence and each deliver 25air in a corresponding one of the plurality of rooms to the air conditioning room; 
a system controller configured to control the plurality of transfer air fans, the plurality of supply air fans, and the air conditioner; and 42a plurality of room humidity sensors that are installed for the plurality of rooms in one-to-one correspondence, each obtain humidity in a corresponding one of the plurality of rooms, and transmit the humidity to the system controller, wherein 5the system controller includes: 
an air conditioning room target humidity obtainer controller configured to obtain air conditioning room target humidity set for the air conditioning room; 
a humidity comparator configured to compare, for 10each of the plurality of rooms, the humidity in the room that has been received from a corresponding one of the plurality of room humidity sensors and the air conditioning room target humidity obtained by the air conditioning room target humidity obtainer controller; and 15
a fan airflow controller configured to, for each of the plurality of rooms, when the comparison of the humidity comparator indicates that the humidity in the room is higher than the air conditioning room target humidity, sets an airflow of one of the plurality of supply air fans that corresponds to the room 20greater than an airflow of one of the plurality of transfer air fans that corresponds to the room, and when the comparison of the humidity comparator indicates that the humidity in the room is lower than the air conditioning room target humidity, set the airflow of one of the plurality of supply air fans that corresponds to 25the room less than the airflow of one of the plurality of transfer air fans that corresponds to the room.


Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Kim, KR 10-1334202 B1, describes a control method for preventing dew condensation in each room, capable of providing stable and pleasant optimal indoor environment for a plurality of rooms by independently controlling the dew condensation in the room which is in the danger of the dew condensation without influencing whole system in order to prevent the danger to the dew condensation according to the change in indoor environmental conditions of each room while a radiant system (100) is being operated. Kim includes the steps of; (a) detecting the danger of dew condensation in each room; (b) detecting a dew point (DP) of each room by measuring an internal temperature and a relative humidity; (c) determining water supply temperature supplied to a water pipe (186) installed on the bottom or a ceiling of each room when the radiant system is being operated in a temperature range which is higher than the detected dew point; (d) independently controlling the opening and closing of dampers (231,232,233) installed in a ventilation distributor (230) for controlling the flow of air supplied to each room based on the danger of the dew condensation detected in step (a); and (e) primarily operating a dehumidification ventilating device (200) in the room in which the danger of the dew condensation is detected in step (a), operating the radiant system after the danger of the dew condensation is removed, and operating the radiant system in the room in which the danger of the dew condensation is not detected in step (a).
Kim also describes on Page 5  that the ventilator 220 supplies the outside air through the air supply line (221, 211) to the room through the diffuser 225 installed on the ceiling of the room, the air in the room is sucked into the diffuser 225 and the return line ( It is returned to the ventilator 220 through 212 and 222).  In Kim, Page 8, it is described that when performing radiant heating and cooling indoors using the radiation system 100 according to the present invention, as a preceding step for determining the temperature of the water supplied to the room, the dew point of the room (DP; Dew Point) in consideration of the indoor temperature and humidity environment ) Is detected, and the indoor dew point DP is calculated.
However, the description of Kim would not be combinable with the cited art of record, as it is not teaching a condensation determiner controller configured to determine, on the basis of the dew point temperature in each of the plurality of rooms that has been calculated by the dew point temperature calculator and the temperature in the air conditioning room that has been received from the air conditioning room temperature sensor, whether or not condensation is to occur in one or more of the plurality of rooms when the air in the air conditioning room is delivered to the one or more of the plurality of rooms.  However, Kim would not teach an air conditioning room target humidity obtainer configured to obtain air conditioning room target humidity set for the air conditioning room, comparing the humidity in the room and the target humidity, and the setting of the airflow based on the comparison. Therefore, the description of Kim would not enable a person of ordinary skill in the art to implement a ventilation and air conditioning system including the recitations of the condensation determiner controller of claim 1 and the air conditioner room target humidity of claim 6, the comparison of the humidity in the room that has been received from a corresponding one of the plurality of room humidity sensors and the air conditioning room target humidity, and the setting of the airflow based on the comparison as recited in claim 6.  
Goel et al., US Patent Publication No. 2017/0234564 A1 describes on Paragraph [0045] “The HVAC controller 150 compares the measured relative humidity percentage of the enclosed space 101 with a setpoint relative humidity. In a typical embodiment, the setpoint relative humidity may be set by a user via, for example, the user interface 170. In other embodiments, the setpoint relative humidity may be programmed by a manufacturer. In a typical embodiment, the setpoint relative humidity is, for example, an acceptable humidity percentage range such as, for example, between approximately 45% and approximately 55%.”  Further, on Paragraph [0045] Goel describes “Responsive to a determination that the measured relative humidity of the enclosed space 101 exceeds a maximum humidity threshold of the acceptable humidity percentage range, the HVAC controller 150 transmits a signal 294 to the variable-speed compressor 140 to increase a speed of the variable-speed compressor 140 In a typical embodiment, the signal 294 is transmitted via a wired connection or a wireless connection as dictated by design requirements. Increasing the speed of the variable-speed compressor 140 increases latent capacity of the package HVAC system 200 or the split HVAC system 200′ thereby facilitating additional dehumidification of air discharged by the package HVAC system 200 or the split HVAC system 200′ into the enclosed space 101.”
Goel describes on Paragraph [0046] “Responsive to a determination by the HVAC controller 150 that the measured relative humidity percentage of the enclosed space 101 is below a minimum humidity threshold of the acceptable humidity percentage range, the HVAC controller 150 transmits the signal 294 to the variable-speed compressor 140 to reduce a speed of the variable-speed compressor 140. Reducing the speed of the variable-speed compressor 140 reduces the latent capacity of the package HVAC system 200 and the split HVAC system 200′ thereby reducing dehumidification of air discharged by the package HVAC system 200 or the split HVAC system 200′ into the enclosed space 101.”  However, Goel would not teach an air conditioning room target humidity obtainer configured to obtain air conditioning room target humidity set for the air conditioning room, comparing the humidity in the room and the target humidity, and the setting of the airflow based on the comparison. Therefore, the description of Goel would not enable a person of ordinary skill in the art to implement a ventilation and air conditioning system including the recitations of the condensation determiner controller of claim 1 and the air conditioner room target humidity of claim 6, the comparison of the humidity in the room that has been received from a corresponding one of the plurality of room humidity sensors and the air conditioning room target humidity, and the setting of the airflow based on the comparison as recited in claim 6.  
Niemann et al., US Patent Publication No. 2015/0136376 A1 is directed to a device and a method for determining at least one control signal for controlling an air conditioning system for an interior space of a vehicle. Depending on measured state variables of the interior climate, an interior climate value is calculated from measurements of the interior temperature and from measurements of the interior air humidity by a signal-processing function. An air quality value describing the air quality is calculated from measurements of the percentage of volatile organic compounds in the internal atmosphere by a signal-processing function. A control signal for an air conditioning system is calculated from the interior climate value and the air quality value by at least one signal-processing function.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a ventilation and air conditioning system, comprising: an air conditioner configured to cool air in an air 5conditioning room; a plurality of transfer air fans that are installed for a plurality of rooms in one-to-one correspondence and each deliver the air in the air conditioning room to a corresponding one of the plurality of rooms, the plurality of rooms being independent of the air conditioning room; a system controller configured to control the plurality of transfer air fans and the air conditioner; a plurality of room temperature sensors that are installed for the plurality of rooms in one-to-one correspondence, each obtain a temperature in a corresponding one of the plurality of rooms, and transmit the temperature to the system controller; a plurality of room humidity sensors that are installed for the plurality of rooms in one-to-one correspondence, each obtain humidity in a corresponding one of the plurality of rooms, and transmit the humidity to the system controller; and an air conditioning room temperature sensor configured to obtain a temperature of the air in the air conditioning room and transmits the temperature of the air to the system controller, wherein the system controller includes: a dew point temperature calculator configured to calculate a dew point temperature in each of the plurality of rooms on the basis of the temperature received from each of the plurality of room temperature sensors that corresponds to each of the plurality of rooms and the humidity received from one of the plurality of room humidity sensors that corresponds to each of the plurality of rooms; “a condensation determiner controller configured to determine, on the basis of the dew point temperature in each of the plurality of rooms that has been calculated by the dew point temperature calculator and the temperature in the air conditioning room that has been received from the air conditioning room temperature sensor, whether or not condensation is to occur in one or more of the plurality of rooms when the air in the air conditioning room is delivered to the one or more of the plurality of rooms”; and a fan airflow controller configured to control, according to a result of the determination of the condensation determiner controller for each of the plurality of rooms, an airflow of one of the plurality of transfer air fans that corresponds to the room.

Claim 6
The reasons for allowance of Claim 6 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a ventilation and air conditioning system, comprising: an air conditioner configured to control air-conditioning in an air conditioning room; a plurality of transfer air fans that are installed for a plurality of rooms in one-to-one correspondence and each deliver 20air in the air conditioning room to a corresponding one of the plurality of rooms, the plurality of rooms being independent of the air conditioning room; a plurality of supply air fans that are installed for the plurality of rooms in one-to-one correspondence and each deliver 25air in a corresponding one of the plurality of rooms to the air conditioning room; a system controller configured to control the plurality of transfer air fans, the plurality of supply air fans, and the air conditioner; and 42a plurality of room humidity sensors that are installed for the plurality of rooms in one-to-one correspondence, each obtain humidity in a corresponding one of the plurality of rooms, and transmit the humidity to the system controller, wherein 5the system controller includes: “an air conditioning room target humidity obtainer controller configured to obtain air conditioning room target humidity set for the air conditioning room; a humidity comparator configured to compare, for 10each of the plurality of rooms, the humidity in the room that has been received from a corresponding one of the plurality of room humidity sensors and the air conditioning room target humidity obtained by the air conditioning room target humidity obtainer controller”; and 15a fan airflow controller configured to, for each of the plurality of rooms, when the comparison of the humidity comparator indicates that the humidity in the room is higher than the air conditioning room target humidity, sets an airflow of one of the plurality of supply air fans that corresponds to the room 20greater than an airflow of one of the plurality of transfer air fans that corresponds to the room, and when the comparison of the humidity comparator indicates that the humidity in the room is lower than the air conditioning room target humidity, set the airflow of one of the plurality of supply air fans that corresponds to 25the room less than the airflow of one of the plurality of transfer air fans that corresponds to the room.
As dependent claims 2-5 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-6 and corresponding description.
The prior art made of record include Sandelman (US Patent No. 6,223,543 B1); Taplin (US Publication No. 2018/0058711 A1); Goel et al. (US Patent Publication No. 2017/0234564 A1); Niemann et al. (US Patent Publication No. 2015/0277409 A1); Iura et al. (US Patent Publication No. 2015/0136376 A1); Storm et al. (US Patent Publication No. 2012/0228393 A1); Kim (KR 10-1334202 B1); Suematsu et al. (JP 6501679 B2); US Patent No. 7,082,772 to Sauciuc et al., and US Patent No. 7,508,671 to Welch.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117